As filed with the Securities and Exchange Commission on April 11, 2012 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STAR BULK CARRIERS CORP. (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Str. Maroussi 15124, Athens, Greece 011-30-210-617-8400 (telephone number) (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention: Robert E. Lustrin, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1223 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1223 (telephone number) (212) 480-8421 (facsimile number) Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Primary Offering Common Shares, par value $0.01 per share Preferred Shares, par value $0.01 per share Debt Securities (6) Guarantees (7) Warrants (8) Purchase Contracts (9) Rights (10) Units (11) Primary Offering Total $ $ Secondary Offering Common Shares, par value $0.01 per share, to be offered by the selling shareholders $ $ TOTAL $ $ 1. Such amount in U.S. dollars or the equivalent thereof in foreign currencies as shall result in an aggregate initial public offering price for all securities of $250,000,000.Also includes such indeterminate amount of debt securities and common shares and preferred stock as may be issued upon conversion or exchange for any other debt securities or preferred stock that provide for conversion or exchange into other securities. 2. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. Pursuant to General Instruction II.C of Form F-3, the table does not specify by each class information as to the proposed maximum aggregate offering price. Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. In no event will the aggregate offering price of all securities sold by Star Bulk Carriers Corp. pursuant to this registration statement exceed $250,000,000. 3. As discussed below, pursuant to Rule 415(a)(6) under the Securities Act, this Registration Statement includes unsold securities that had been previously registered and for which the registration fee had previously been paid. Accordingly, the amount of the registration fee to be paid is reduced by $7,410 the amount of the registration fee applied to such unsold securities. 4. Calculated in accordance with Rule 457(o) under the Securities Act of 1933. 5. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based on the average of the high and low prices per share of the registrant's common shares as reported on the Nasdaq Global Select Market on April 9, 2012. 6. If any debt securities are issued at an original issue discount, then the offering may be in such greater principal amount as shall result in a maximum aggregate offering price not to exceed $250,000,000. 7. The debt securities may be guaranteed pursuant to guarantees by the subsidiaries of Star Bulk Carriers Corp.No separate compensation will be received for the guarantees.Pursuant to Rule 457(n), no separate fees for the guarantees are payable. 8. There is being registered hereunder an indeterminate number of warrants as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $250,000,000. 9. There is being registered hereunder an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $250,000,000. There is being registered hereunder an indeterminate number of rights as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $250,000,000. There is being registered hereunder an indeterminate number of units as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $250,000,000. Units may consist of any combination of the securities offered by Star Bulk Carriers Corp. registered hereunder. Pursuant to Rule 415(a)(6) under the Securities Act, the securities registered pursuant to this Registration Statement include unsold securities previously registered under the registration statement on Form F-3 with File No. 333-156843 dated January 22, 2009 (the "Prior Registration Statement"). In connection with the registration of the unsold securities on the Prior Registration Statement, the Registrant paid a registration fee of $11,419.33, which continues to be applied to such securities.Pursuant to Rule 415(a)(6), the Prior Registration Statement will be deemed terminated as of the date of effectiveness of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Registrant as Specified in its Charter Country of Formation IRS Employer I.D. No. Primary Standard Industrial Classification Star Bulk Management Inc. Marshall Islands N/A Star Alpha LLC Marshall Islands N/A Star Beta LLC Marshall Islands N/A Star Gamma LLC Marshall Islands N/A Star Delta LLC Marshall Islands N/A Star Epsilon LLC Marshall Islands N/A Star Zeta LLC Marshall Islands N/A Star Theta LLC Marshall Islands N/A Star Kappa LLC Marshall Islands N/A Lamda LLC Marshall Islands N/A Star Omicron LLC Marshall Islands N/A Star Cosmo LLC Marshall Islands N/A Star Ypsilon LLC Marshall Islands N/A The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. PRELIMINARY PROSPECTUS Subject to completion, dated April 11, 2012 Common Shares, Preferred Shares, Debt Securities, Warrants, Purchase Contracts, Rightsand Units and up to 10,116,564 of our Common Shares offered by Selling Shareholders STAR BULK CARRIERS CORP. Through this prospectus, we may periodically offer: (1) common shares; (2) preferred shares; (3) our debt securities, which may be guaranteed by one or more of our subsidiaries; (4) our warrants; (5) our purchase contracts; (6) rights; and (7) our units. We may also offer securities of the types listed above that are convertible or exchangeable into one or more of the securities listed above. The aggregate offering price of all securities issued and sold by us under this prospectus may not exceed $250,000,000.The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. In addition, the selling shareholders named in this prospectus may sell in one or more offerings pursuant to this registration statement up to 10,116,564 of our common shares that were previously acquired in private transactions. The selling shareholders may sell any or all of these common shares on any stock exchange, market or trading facility on which the shares are traded or in privately negotiated transactions at fixed prices that may be changed, at market prices prevailing at the time of sale or at negotiated prices.Information on the selling shareholders and the times and manners in which they may offer and sell our common shares is described under the sections entitled "Selling Shareholders" and "Plan of Distribution" in this prospectus.We will not receive any of the proceeds from the sale of our common shares by the selling shareholders. Our common shares are listed on the Nasdaq Global Select Market under the symbol "SBLK". An investment in these securities involves risks.See the section entitled "Risk Factors" on page 6 of this prospectus, and other risk factors contained in any applicable prospectus supplement and in the documents incorporated by reference herein and therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is April, 2012 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 6 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 7 RATIO OF EARNINGS TO FIXED CHARGES 8 USE OF PROCEEDS 9 PER SHARE MARKET PRICE INFORMATION 10 CAPITALIZATION 11 DILUTION 12 ENFORCEABILITY OF CIVIL LIABILITIES 13 PLAN OF DISTRIBUTION 14 SELLING SHAREHOLDER 16 DESCRIPTION OF CAPITAL STOCK 17 DESCRIPTION OF DEBT SECURITIES 26 DESCRIPTION OF WARRANTS 35 DESCRIPTION OF PURCHASE CONTRACTS 36 DESCRIPTION OF RIGHTS 37 DESCRIPTION OF UNITS 38 EXPENSES 39 LEGAL MATTERS 40 EXPERTS 40 WHERE YOU CAN FIND ADDITIONAL INFORMATION 40 SIGNATURES 49 EXHIBIT INDEX 77 i Unless otherwise indicated, all references to "dollars" and "$" in this prospectus are to, and amounts presented in, United States dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the U.S. Securities and Exchange Commission, or the Commission, using a shelf registration process. Under the shelf registration process, we may sell the common shares, preferred shares, debt securities and the related guarantees, warrants, purchase contracts, rightsand units described in this prospectus in one or more offerings up to a total dollar amount of $250,000,000.In addition, the selling shareholders may sell in one or more offerings pursuant to this registration statement up to an aggregate of 10,116,564 of our common shares.This prospectus provides you with a general description of the securities we or any selling shareholder may offer. We will provide updated information if required whenever we or a selling shareholder offers our securities pursuant to this prospectus.This may include a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities.The prospectus supplement may also add, update or change the information contained in this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the prospectus supplement.Before purchasing any securities, you should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. This prospectus and any prospectus supplement are part of a registration statement we filed with the Commission and do not contain all the information in the registration statement.Forms of the indenture and other documents establishing the terms of the offered securities are filed as exhibits to the registration statement.Statements in this prospectus or any prospectus supplement about these documents are summaries and each statement is qualified in all respects by reference to the document to which it refers.You should refer to the actual documents for a more complete description of the relevant matters.For further information about us or the securities offered hereby, you should refer to the registration statement, which you can obtain from the Commission as described below under "Where You Can Find Additional Information." You should rely only on the information contained or incorporated by reference in this prospectus and in any prospectus supplement.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We will not make any offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus and the applicable supplement to this prospectus is accurate as of the date on its respective cover, and that any information incorporated by reference is accurate only as of the date of the document incorporated by reference, unless we indicate otherwise.Our business, financial condition, results of operations and prospects may have changed since those dates. ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained in or incorporated by reference in this prospectus. As an investor or prospective investor, you should review carefully the more detailed information that appears later in this prospectus and the information incorporated by reference in this prospectus, including the section entitled "Risk Factors" in our Annual Report on Form 20-F for the year ended December 31, 2011, which was filed with the Commission on March 27, 2012. Unless expressly stated otherwise, all references in this prospectus to "we," "us," "our," the "Company" or similar references mean Star Bulk Carriers Corp. and its subsidiaries.In addition, we use the term deadweight, or dwt, in describing the size of vessels. Dwt expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. Our Company We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major bulks, such as, coal, iron ore, and grains, and minor bulks, such as, bauxite, phosphate, fertilizers and steel products.We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. We merged with Star Maritime on November 30, 2007 and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel. We currently own and operate a fleet of 14 vessels consisting of six Capesize drybulk carriers and eight Supramax drybulk carriers with an average age of 10.1 years and a combined cargo carrying capacity of approximately 1,475,005 dwt.We currently charter eight of our vessels on medium- to long-term time charters with an average remaining term of approximately 2.5 years, while five of our vessels are currently employed on short-term time charters.We consider these five vessels to be employed in the spot market.In addition,are actively seeking employment for the Star Sigma. Our Fleet The following table presents certain information concerning our current fleet: Vessel Name Vessel Type Size (dwt.) Year Built Daily Gross Hire Rate Type/ Month of Contract Expiry Star Aurora Capesize $ Time charter/ July 2013 Star Big Capesize $ Time charter/ November 2015 Star Borealis Capesize $ Time charter/ July 2021 Star Mega Capesize $ Time charter/ August 2014 Star Polaris (1) Capesize $ Time charter/ October 2013 1 Vessel Name Vessel Type Size (dwt.) Year Built Daily Gross Hire Rate Type/ Month of Contract Expiry Star Sigma Capesize $
